Citation Nr: 0414290	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 1, 
2000 for an award of additional VA compensation benefits for 
the veteran's spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to July 
1946 and from October 1950 to June 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO decision that awarded additional 
VA compensation benefits for the veteran's spouse effective 
February 1, 2000.  In March 2001, the RO denied an effective 
date earlier than February 1, 2000 for the award of 
additional VA compensation benefits for the veteran's spouse.  
The veteran testified at an RO hearing in January 2001.  In 
April 2002, the Board issued a decision that denied a claim 
for entitlement to an effective date earlier than February 1, 
2000 for additional VA compensation benefits for the 
veteran's spouse.  In August 2003, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion 
filed by the parties (the VA Secretary and the veteran) to 
remand the matter.

In October 2003, the Board remanded claims for service 
connection for a bilateral knee disorder and bilateral hallux 
valgus and for an increased rating for service-connected 
bilateral talonavicular junction arthritis superimposed on 
pes planus.  Those claims are pending at the RO, and are not 
now before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected disorders were rated 20 
percent disabling, when combined, until June 22 1992, when 
his combined service-connected disability rating reached 40 
percent based on a June 1993 rating decision.  

2.  The RO informed the veteran of the increased ratings in 
June 1993, and in August 1993, it informed him of his 
potential eligibility for additional compensation for a 
spouse and provided him for the form for claiming this.  

3.  The evidence shows that the veteran actually received the 
August 1993 RO notification.  

4.  The veteran first submitted proof of a dependent spouse 
on January 28, 2000.

5.  The RO thereafter granted the veteran additional 
compensation for a dependent spouse, with first payment of 
the benefit effective February 1, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 
2000 for additional VA compensation for the veteran's spouse 
have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 
C.F.R. §§ 3.31, 3.400, 3.401 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from December 1942 to July 
1946 and from October 1950 to June 1952. 

Effective since 1952, service connection had been in effect 
for three disabilities: neuritis of the right common peroneal 
nerve (rated 10 percent disabling); talonavicular junction 
arthritis superimposed on pes planus (10 percent); and 
frontal sinusitis (0 percent).  The combined disability 
rating was 20 percent.

In June 1992, the veteran filed a claim for increased ratings 
for his service-connected disabilities.  The address he used 
was different from prior addresses in the file; the zip code 
was 33904.  (For privacy concerns, the Board will not refer 
to the veteran's street address in this decision; since the 
only matter in dispute relates to the zip code, the street 
address itself is not necessary to this decision.)  

The zip code in a July 1992 RO letter to the veteran is 
33907.  However, an August 1992 RO letter to the veteran uses 
33904 as the zip code.  

In October 1992, the RO denied claims for increased ratings 
in two service-connected conditions; the notification letter 
was addressed to the veteran at zip code 33907.  In November 
1992, the RO received a notice of disagreement (NOD) from the 
veteran, dated in October 1992.  The address included in the 
veteran's correspondence was 33907.  A November 1992 
statement of the case (SOC) was sent to the veteran, with 
33907 as the zip code.

In December 1992, the veteran filed a VA Form 9 (appeal to 
the Board) in connection with claims for increased ratings; 
he provided 33907 as the zip code.

In December 1992, the RO notified the veteran by letter of a 
scheduled hearing before an RO hearing  officer.  The letter 
used 33907 as the zip code.

In April 1993, the veteran testified before an RO hearing 
officer regarding the claim for an increased rating.  Notice 
of the hearing officer's decision to award an increased 
rating used 33907 as the zip code.

Later in April 1993, the RO notified the veteran that he was 
scheduled for a VA examination in May 1993; the zip code in 
the address to which the letter was sent was 33907.  The 
veteran appeared for the VA examination several weeks later, 
as scheduled.  Records from the VA medical facility involving 
the examination provide a different zip code: 33904.  

In June 1993, an RO hearing officer increased the rating for 
service-connected talonavicular junction arthritis 
superimposed on pes planus from 10 percent to 30 percent, 
effective June 22, 1992.  Notice of the increase was sent to 
the veteran in June 1993.  Also, in July 1993, a supplemental 
statement of the case (SSOC) was sent to the veteran 
regarding another claim.  Both the notice of the RO hearing 
officer's award and the SSOC were addressed to the veteran 
using 33907 as the zip code.  In July 1993, the veteran 
replied that he had received both the SSOC and the RO hearing 
officer's notice of the award.  The RO notified the veteran 
of this increase in a letter dated August 23, 1993.  In this 
letter, the RO also advised the veteran that he was 
potentially entitled to additional VA benefits for a spouse 
and other dependents; a VA Form 21-686c (Declaration of 
Status of Dependents) was attached to the letter.  The letter 
used 33907 as the zip code.  

In December 1999, the veteran filed a claim for an increased 
rating.  (By now, his address had changed entirely, but his 
post-1993 address is not at issue.)

On January 28, 2000, the RO received a Declaration of Status 
and Dependents (VA Form 686c) from the veteran (via a claim 
examiner at a VA clinic).  The veteran wrote that he had been 
told that he could be compensated for his spouse; he also 
wrote that he had been married since 1947.  

In May 2000, the RO awarded additional VA compensation for 
the veteran's spouse, with payment effective February 1, 
2000.  In advising the veteran of the effective date that was 
assigned, the RO also informed him that it had sent a letter 
to him in August 1993 regarding potential additional benefits 
for dependents and that he had had one year from that letter 
within which to respond.  The veteran replied in May 2000 
that he never received the August 1993 letter.  

At a hearing before the RO in January 2001, the veteran 
testified the street address to which the August 1993 RO 
letter had been sent was correct.

In a June 2001 affidavit, the veteran declared that he had 
not received the RO's August 1993 notification or 
attachments.

II.  Analysis

Through discussions in correspondence, the RO rating 
decision, the SOC, the Board's decision, and the joint motion 
submitted by the parties to the Court, the VA has informed 
the veteran of the evidence necessary to substantiate his 
claim for an earlier effective date for additional VA 
compensation for his spouse.  He has been informed of his and 
the VA's respective responsibilities for providing evidence.  
Pertinent evidence has been obtained.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

The assignment of the effective date for an award of 
additional compensation for a dependent is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.401.  

The statute, 38 U.S.C.A. § 5110, provides:

(a) Unless specifically provided otherwise in this 
chapter, the effective date of an award based on 
an original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor.

. . .

 (f) An award of additional compensation on 
account of dependents based on the establishment 
of a disability rating in the percentage 
evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; 
but only if proof of the dependents is received 
within one year from the date of notification of 
such rating action. 

The related regulation, 38 C.F.R. § 3.401, provides:

(b) Dependent, additional compensation or pension 
for: Latest of the following dates:  
(1)  Date of the claim. This term means 
the following, listed in their order of 
applicability:
(i)  Date of veteran's marriage, 
or birth of his or her child, or 
adoption of a child, if evidence 
of the event is received within 1 
year of the event; otherwise.
(ii) Date notice is received of 
the dependent's existence, if 
evidence is received within 1 year 
of the VA's request. 
(2)  Date dependency arises.
(3)  Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within 1 year of 
notification of such rating action.

Also, regardless of the VA regulations concerning assigning 
effective dates of awards, the payment of monetary benefits 
based on original, reopened, or increased awards of 
compensation, pension, dependency and indemnity compensation 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31. 

The veteran became basically eligible for additional VA 
compensation benefits based on his marriage when his combined 
service-connected disability rating became 30 percent or 
more, effective June 22, 1992.  38 U.S.C.A. § 1115.  However, 
such eligibility is not automatic; receipt of proof of 
dependents is a prerequisite.  38 U.S.C.A. § 5110(f).  

In a June 1993 rating decision, the RO increased the rating 
for the veteran's talonavicular disability to 30 percent as 
of June 22, 1992.  Additional correspondence from the RO 
informed the veteran of the increased rating, and on August 
23, 1993, the RO sent the veteran a letter informing him of 
the possible eligibility for an additional amount of 
compensation based on proof of dependents.  This notification 
letter included several attachments, including a VA Form 21-
686c (Declaration of Status of Dependents).  The veteran did 
not reply to this notification letter or provide any proof of 
marriage during this period of time.  

The veteran first formally notified the RO that he was 
married on January 28, 2000.  Under the applicable laws, 
February 1, 2000 is the proper effective date for payment of 
the additional compensation for the veteran's spouse, based 
on his January 28, 2000 notification of status of dependents.  
38 U.S.C.A. §§ 5110, 5111; 38 C.F.R. §§ 3.31, 3.400, 3.401.    

The veteran alleges that he never received the RO's August 
1993 notification letter regarding potential eligibility for 
additional compensation based on dependents.  

The law presumes the regularity of the administrative process 
absent clear evidence to the contrary.  Warfield v. Gober, 10 
Vet. App. 483 (1997); Mindenhall v. Brown, 7 Vet. App. 271 
(1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  

In this case, the evidence shows that the August 23, 1993 RO 
notification letter was addressed to 33907 as the zip code, 
rather than 33904.  This evidence, coupled with the veteran's 
statements that he did not receive the August 1993 
notification letter until many years later following 
inquiries into the matter, is sufficient to rebut the 
presumption of administrative regularity.  Crain v. Principi, 
17 Vet. App. 182 (2003).  Once the presumption has been 
rebutted, the burden shifts to the VA to show that the 
veteran actually received the August 1993 letter. 

However, while the evidence shows that, technically, the 
wrong zip code (33907 instead of 33904) was used in the 
August 1993 notification letter, there is persuasive evidence 
of actual receipt of the notification letter by the veteran.  

In 1992, the zip code first used by the veteran when 
informing the VA of his current address was 33904.  However, 
on several subsequent occasions (on his November 1992 notice 
of disagreement and his December 1992 VA Form 9), the veteran 
listed 33907 as his zip code.  Thus, the veteran himself used 
33907 as his zip code.  Moreover, he used 33907 as his zip 
code in the time period closest to the August 1993 RO 
notification letter.  

In addition, from 1992 through 1993, the RO corresponded with 
the veteran on numerous occasions.  The veteran contends that 
he never received the August 1993 notification letter, but he 
does not contend that he did not receive other, similarly 
"misaddressed" mail from the RO.  In fact, he has written 
that he received notice of a hearing officer's decision from 
June 1993 and a July 1993 SSOC, both of which used 33907 as 
the zip code.  

Finally, aside from the veteran's own statements evincing 
actual receipt of other correspondence that used 33907 as the 
zip code, there is persuasive evidence that the veteran 
received additional correspondence that used 33907 as the zip 
code.  In October 1992, the RO used 33907 as the zip code 
when it informed the veteran of a decision regarding claims 
for increased ratings; he in fact then filed an NOD.  In 
November 1992, the RO sent an SOC to the veteran, using 33907 
as the zip code again; he responded with his substantive 
appeal (VA Form 9) in December 1992.  In December 1992, the 
RO used 33907 as the zip code when it informed the veteran of 
a forthcoming personal hearing; in April 1993, he appeared 
for the hearing.  In April 1993, notification of a 
forthcoming VA examination was sent to 33907; the veteran in 
fact appeared for the examination as scheduled.  

All of these events and actions indicate that all of the 
correspondence sent to the veteran with zip code 33907 were 
actually received by the veteran and acted upon.  At no time 
did the veteran attempt to correct the zip code; moreover, in 
both his NOD and his VA Form 9, he used 33907 as the zip 
code.

Thus, the Board concludes that the sum of the evidence from 
this period of time shows that 33907, the zip code used by 
the RO in its correspondence, was not necessarily incorrect, 
in fact or in practice.  But even assuming that the zip code 
was incorrect, the sum of the evidence also shows that the 
veteran consistently received all of the correspondence sent 
to him during this timeframe, even though the zip code used 
by the RO in such other correspondence was 33907.

The veteran states that various documents over the years that 
are in his claims folder indicate that he was married, and he 
also seeks an earlier effective date based on such 
submissions.  However, evidence in the past that the veteran 
was married is not sufficient proof of status of dependents 
at the time that he became basically eligible for additional 
VA compensation for his spouse.  Marriages can be ended by 
divorce or death, and previous evidence of a marriage is no 
substitute for current evidence of a marriage for purposes of 
determining eligibility.  Thus, his arguments that his 
marriage was documented in the past in his claims folder is 
unavailing.

The preponderance of the evidence is against the claim for an 
effective date earlier than February 1, 2000 for additional 
VA compensation based on the veteran's spouse; thus, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); cf. Schoolman v. West, 12 Vet. App. 307, 
311 (1999) (holding that benefit-of-the-doubt doctrine of 38 
U.S.C. § 5107(b) does not apply to rebut presumption of 
regularity of mailing).


ORDER

An effective date earlier than February 1, 2000 for 
additional VA compensation for the veteran's spouse is 
denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



